Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 31:
(i) The recitation “total number of wraparounds” is indefinite because it is unclear what “wraparounds” means.  This term does not appear to have a widely known meaning in the relevant field of endeavor and is not defined or mentioned in the Specification.
(ii) “a plurality of first downlink control information (DCI) format” is indefinite, due to “format” being recited in the singular.  It would appear that “format” should be corrected to “formatS”.
(iii) “a value satisfying floor (j*C/4)” is indefinite because “floor (j*C/4)” is a numerical quantity, not a condition that is capable of being satisfied. Applicant may consider amending “satisfying” to read “equal to”, if adequate support exists.
(iv) It is unclear what “a plurality of received Nc-bit c-DAIs” is referring to.  This recitation may be referring to the Nc-bit c-DAIs recited earlier in the claim that is included in the “first DCI format[s]” received.  However, the recitation “a plurality” here with the indefinite article “a” would permit the interpretation that this “a plurality of received Nc-bit c-DAIs” may be referring to some other Nc-bit C-DAIs that are entirely different.
All dependent claims are rejected as indefinite for depending from indefinite independent parent claims.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 23 and 31: 
(i) The limitation “j is a total number of wraparounds within a …”, does not appear to be supported by the Specification, due to the term “wraparounds”.  This term does not appear to have a widely known meaning in the relevant field of endeavor and is not defined or mentioned in the Specification.
Due to the fact that all dependent claims depend from claims 23 and 31, respectively, the Specification also fails to provide proper antecedent basis for the subject matter claimed in the dependent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 23 and 31: 
(i) The limitation “j is a total number of wraparounds within a …”, does not appear to be supported by the Specification, due to the term “wraparounds”.  This term does not appear to have a widely known meaning in the relevant field of endeavor and is not defined or mentioned in the Specification. For these reasons, it does not appear that the inventor(s) had possession of the claimed invention as of the effective filing date.
Due to the fact that all dependent claims depend from claims 23 and 31, respectively, for the same reasons above, it does not appear that the inventors had possession of the subject matter claimed in the dependent claims as of the effective filing date.





The following claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 23 and 31: 
(i) The limitation “j is a total number of wraparounds within a …”, does not appear to be supported by the Specification, due to the term “wraparounds”.  This term does not appear to have a widely known meaning in the relevant field of endeavor and is not defined or mentioned in the Specification. 
The Specification does not teach one of ordinary skill in the art how to make and use the full scope of the claimed invention without “undue experimentation.”  MPEP 2161.01(III).  In considering the "Wands” factors, it is determined that based on (i) the broadness of the claim language of claims 1 and 11; (ii) the nature of the invention; (iii) the state of the prior art; (iv) the level of one of ordinary skill; (v) the amount of direction provided by the inventor, which is minimal with regard to the limitation above; (vi) the non-existence of working examples; and (vii) the considerable quantity of experimentation needed to make or use the invention based on the content of the disclosure, the Specification does not enable one of ordinary skill in the art to practice the limitation set forth above. This is especially so in view of the fact that there is no guidance in the Specification as to the meaning of “wraparounds” [(v)] and that there are no working examples [(vi)].
For these reasons, it does not appear that the subject matter of these independent claims is described in the Specification in such a way as to enable a PHOSITA to practice the claimed invention.
Due to the fact that all dependent claims depend from claims 23 and 31, respectively, for the same reasons above, it does not appear that the subject matter of the dependent claims is described in the Specification in such a way as to enable a PHOSITA to practice the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2017/0134140 A1 to Park; 
U.S. Patent Publication No. 2013/0343313 A1 to Takeda et al.; 
U.S. Patent Publication No. 2020/0336239 A1 to Khoshnevisan et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463